ORDER OF REINSTATEMENT
Comes now the Indiana Supreme Court Disciplinary Commission and files its Findings of Fact and Recommendation upon the Petition for Reinstatement of E. Frank Welke, recommending that the Petitioner be reinstated subject to his payment of all outstanding costs within three (3) years of his reinstatement.
And this Court, being duly advised, now finds that the Commission’s recommendation should be approved.
IT IS, THEREFORE, ORDERED, ADJUDGED AND DECREED that the Petitioner, E. Frank Welke, be and he hereby is reinstated as an attorney of the Bar of this Court, effective immediately but subject to his providing to the Disciplinary Commission on or before March 2, 1990, proof of payment of all costs assessed on this case and in the prior disciplinary case.
The Clerk of this Court is directed to forward a copy of this Order to the Indiana Supreme Court Disciplinary Commission, to the Petitioner, to the State Board of Law Examiners, and to all parties who were previously notified of Petitioner’s suspension.
All Justices concur.